DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 112
Claims 10-11 and 14-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection is adequately set forth in paragraph 4 of the Office Action mailed on May 19, 2022 and is incorporated here by reference.
Claim Rejections - 35 USC § 103

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al (WO 2011/082277) in view of Nnadi et al (US 4,083,895). 
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on May 19, 2022 and is incorporated here by reference.
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicant noted the 35 USC 112 2nd paragraph rejections, however did not set forth any amendments or arguments pertaining to this rejection.
Examiner’s response: As there are no arguments presented or amendments to the claim, the rejection is maintained and set forth above.
Applicant’s argument:  Lawson is silent on an embodiment in which the T moiety is a benzyl.
Examiner’s response:  This is remedied by the secondary reference, Nnadi.
Applicant’s argument:  There is no motivation in Lawson to look to the organometal compound in Nnadi.  Lawson lists examples of preferred metalating agents including organometallic compounds in paragraph [0016] which do not encompass the benzene.
Examiner’s response:  Lawson is open to a T group which “is selected in a manner such that the metalating reagent may abstract a proton and the metal-alkyl bond generated initiates polymerization”.  Nnadi teaches the equivalency between methyl, ethyl, propyl groups (listed in Lawson) and the benzyl lithium which would result in the presently claimed invention.  As they are equivalent, the substitution of one for the other would have been within the ordinary skill of a person familiar with the art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764